UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1514


NOBLE R. MANN,

                 Plaintiff - Appellant,

          v.

STANDARD MOTOR PRODUCTS, INCORPORATED,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:13-cv-00068-JRS)


Submitted:   July 1, 2013                  Decided:   July 15, 2013


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noble R. Mann, Appellant Pro Se.       Joseph Dale Wilson,    III,
KELLEY, DRYE & WARREN, LLP, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Noble    R.   Mann   appeals   the   district    court’s      order

granting    the     Appellee’s    motion   to    dismiss    his   Title    VII

complaint under Fed. R. Civ. P. 12(b)(6). *         This court reviews de

novo a district court’s grant of a motion to dismiss for failure

to state a claim under Fed. R. Civ. P. 12(b)(6).                  Philips v.

Pitt Cnty. Mem’l Hosp., 572 F.3d 176, 179-80 (4th Cir. 2009).

            A claimant who fails to file a complaint within the

ninety-day statutory time period mandated by Title VII generally

forfeits his right to pursue his claims.               See Baldwin Cnty.

Welcome Ctr. v. Brown, 466 U.S. 147, 149-51 (1984).               The ninety-

day period begins as of receipt of the right-to-sue letter from

the Equal Employment Opportunity Commission (“EEOC”).              42 U.S.C.

§ 2000e-5(f)(1) (2006).          The ninety-day statute of limitations

period for Title VII actions is not tolled because the initial

action was dismissed without prejudice.           See O’Donnell v. Vencor

Inc., 466 F.3d 1104, 1111 (9th Cir. 2006); Price v. Digital

Equip. Corp., 846 F.2d 1026, 1027 (5th Cir. 1988).                  When the

plaintiff voluntarily dismisses a lawsuit governed by a federal

statutory limitations period, the state savings statutes do not

apply.     Beck v. Caterpillar Inc., 50 F.3d 405, 407 (7th Cir.


     *
       Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e et seq.



                                      2
1995);   Victor   Foods,    Inc.      v.       Crossroads    Econ.    Dev.       of   St.

Charles Cnty., Inc., 977 F.2d 1224, 1227 (8th Cir. 1992) (state

savings statute did not toll federal limitations period).

             Mann’s right-to-sue letter issued by the EEOC is dated

July   16,   2010.    Mann’s     complaint          was    filed,    the     earliest,

January 26, 2012, or clearly beyond the statutory ninety-day

limit.   Because Virginia’s savings statute under Va. Code Ann.

§ 8.01-229(E)(3)     (2007)     does       not    operate    to     toll    a   federal

statutory    limitations   period,         Mann’s    Title    VII     complaint       was

untimely.

             Accordingly, we affirm the district court’s order.                       We

deny Mann’s motion to place the appeal in abeyance.                        See 50 App.

U.S.C.A. § 522(b)(2)(A), (B) (West Supp. 2013).                            We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials          before    this    court     and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                           3